The motion for rehearing is based upon the theory that, where a party is in jail at the time of the presentment of the indictment, a subsequent release on bail, avoids article 540, Code Criminal Procedure, or is tantamount to a waiver on the part of the accused in regard to having a copy of the indictment served. The indictment was presented on October 17, 1904. Appellant was then in jail. On the 12th of November she was admitted to bail. This was about twenty-five days after the return of the indictment. She was not served with a copy of the indictment. There is no way to avoid the force of the statute under this statement, except to hold that the subsequent release on bail forfeited or was a waiver of her right under article 540 to have a copy of the indictment served upon her. That article is, as follows: "In every case of felony where the accused is in custody, or so soon as he may be arrested, it shall be the duty of the clerk of the court when the indictment has been presented, immediately to make out a certified copy of the same and deliver such copy to the sheriff, together with a writ directed to such sheriff commanding him forthwith to deliver such certified copy to the defendant." By its terms it is imperative that, as soon as the indictment is presented, a copy of that indictment should be served upon the accused; or if not in jail, as soon as the arrest occurs. The provisions of this statute are equally mandatory in one case as the other. Of course, a party may waive it, but under the authorities in this State, see McDuff's case, 4 Texas Crim. App., 58, this must be done by the accused and in person. Even the attorney cannot waive it. Here there is no question of the fact that appellant was in jail at the time the indictment was presented and that she remained in jail for about twenty-five days before executing a bail bond. The execution of that bail bond was not a waiver. Nor did the mere fact that she executed the bond do away with the provisions of that statute. But it seems to be contended that under article 542, Code Criminal Procedure, after she was released from custody by virtue of the bail bond, in order to take advantage of the two days time allowed by the statute in which to prepare for trial and file written pleadings, she should have called for a copy of the indictment. That article is, as follows: "When the defendant in case of felony is on bail at the time the indictment is presented, it is not necessary to serve him with a copy, but the clerk shall deliver a copy of the same to the defendant or his counsel, when requested, at the earliest possible time." Taking the two statutes and the language employed in each the latter is not capable of the construction sought to be placed on it, for it only applies when the party is on bail at the time of the presentment of the indictment. Holden v. State, 71 S.W. Rep., 600, is very analogous to the case in hand. There the party was released on bail after the presentment of the indictment, the two days' privilege to prepare for trial was claimed, and the court overruled it. This court reversed the judgment. If the party is in jail when the indictment is returned *Page 54 
by the grand jury, the provisions of article 540 apply, if defendant seeks to avail himself of it. This does not militate against the proposition that it is too late to seek to take advantage of these articles after trial. If the party goes to trial without claiming the benefit of the service of a copy of the indictment and the two days to prepare for the trial, it is too late subsequently to seek that advantage. The length of time the accused may be on bail is not the criterion, nor does it constitute a waiver. The motion for rehearing is overruled.
Motion overruled.
Henderson, Judge, absent.